DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Response to Amendment filed 04/21/2020.  Claims 21, 39, and 40 are amended.  Claim 34 is canceled.  Claims 21-33 and 35-40 are pending.

Response to Arguments
Applicant's arguments filed 04/21/2020 have been fully considered but they are not persuasive.
In response to the argument, Independent claim 21 recites, in relevant part, generating an interstitial message that configured to be presented on the user device in response to a detection of an event caused by a user of the user device in response to a presentation of a media object on the user device. Independent claims 39 and 40 recite essentially the same feature. The Office Action admits that Strobl in view of Costy "fails to explicitly teach the interstitial message configured to be presented on the user device in response to a detection, at the user device, of an event in response to a presentation of the first media object on the user device" and relies on paragraphs 0024 and 28 of Shenfield to cure. 
However, Shenfield states in paragraph 0024 that [omitted for brevity]

Again, nothing in this portion of Shenfield discloses or suggests presentation of an interstitial message on a user device, in response to an event caused by a user of the user device as recited in the independent claims. None of the other references cited by the Office Action remedy this deficiency, whether considered alone or in combination with Shenfield. As such, independent claims 21, 39, and 40 are allowable over the art as applied by the Office Action. The dependent claims are allowable for at least the same reasons as the independent claims, and are patentable for additional reasons. Withdrawal of the rejections and reconsideration is respectfully requested. 
Examiner disagrees, looking to [0044] – [0045] of Shenfield:
[0044] In the preconfigured mode, when the content satisfies the predefined keywords and/or scanning rules, the scan engine issues an "ad trigger alert" message which is sent to a mobile advertisement server as described below. Examples of scanning in a preconfigured mode could include receiving keywords and either performing an atomic or composite scan. Specifically, an atomic scan is a scan for a single significant keyword. The keyword is analyzed in isolation and the results of the scan are based on the keyword in isolation. For example, if the scanning engine is scanning outgoing emails for the word "restaurant" and sees that a user has typed this word a specified number of times within a predefined number of characters, this can trigger the "ad trigger alert" message.

[0045] Conversely, a composite scan could depend on numerous keywords, each of the keywords having a specific weight. For example, if a scan engine is monitoring an email and is looking for the keyword "restaurant" it may also look for other keywords within that email message. For example, the type of restaurant may be important to advertisers. Specifically, if the user enters the keywords "restaurant" and a keyword "Chinese" this may determine the type of advertisement that is targeted to the user. In this case, the word "restaurant" may be given a weight X and the word "Chinese" may be given a weight Y and rules could be created to determine when a trigger occurs. For example, if the word "restaurant" is given a weight of 5 and the word "Chinese" is given a weight of "3" the advertisers may need a threshold of 15 before the ad can be targeted to the user. Thus, the number of times the word "restaurant" and "Chinese" appear in the email could determine whether the threshold is met.

. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-23, 30-33, 38-40, are rejected under 35 U.S.C. 103 as being unpatentable over Strobl  et al. (U.S. 2018/0218395), hereinafter Strobl, in view of Costy et al. (U.S. 2010/0023393), hereinafter Costy, in view of Shenfield et al. (U.S. 2009/0049090), hereinafter Shenfield.
	With respect to claim 21, Strobl teaches a method for transmitting interstitial messages, comprising: identifying, by a processor (fig. 1, content provider 110), a first media object that is one of being presented on a user device or to be presented on the user device ([0023], user 
	Strobl fails to explicitly teach generating, by the processor and based on the content for the interstitial message, the interstitial message.  Costy teaches generating, by the processor and based on the content for the interstitial message, the interstitial message (Costy, [0005], fig. 1, system for generating advertisements and placing them into the content).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Strobl which receives advertisements from an ad server with the teaching of Costy of generating the ads in order to create personalized ads for users based on location and then learn how effective the ads are to further refine the ads (Costy [0005]). 
	Strobl in view of Costy fails to explicitly teach the interstitial message configured to be presented on the user device in response to a detection, at the user device, of an event in response to a presentation of the first media object on the user device and the ads are transmitted to the user device before the detection of the event.  Shenfield teaches a system for creating advertisements for users (abstract).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Strobl in view of Costy which creates advertisements and inserts them into content with the teaching of Shenfield of monitoring content and detecting triggers to place pre-stored advertisements in order to saving on network transmission overhead as taught by Shenfield ([0024]).
With respect to claim 22, Strobl in view of Costy in view of Shenfield teaches the method of claim 21, further comprising sending, from the processor to the first memory, a query for the content for the interstitial message ([0023], the content provider sends the advertiser server an identifier of the media to obtain associated ads, which corresponds to a query for the ads or interstitial messages).
With respect to claim 23, Strobl in view of Costy in view of Shenfield teaches the method of claim 22, wherein the query includes a media object identifier ([0023], identifier of the media content).
With respect to claim 30, Strobl in view of Costy in view of Shenfield teaches the method of claim 21, further comprising retrieving, by the processor from a second memory, an 
With respect to claim 31, Strobl in view of Costy in view of Shenfield teaches the method of claim 30, wherein the second memory is the first memory (fig. 1, content providing system; [0023], the stored memory data at the content providing system, corresponding to the first/second memory).
With respect to claim 32, Strobl in view of Costy in view of Shenfield teaches the method of claim 30, wherein the information about the first media object includes at least a title, an artist, lyrics, a producer, or a release date ([0020], playlist includes content of a certain singer, correspond to an artist).
With respect to claim 33, Strobl in view of Costy in view of Shenfield teaches the method of claim 30, further comprising sending, from the processor to the second memory, a query that includes a media object identifier ([0023], the content provider uses the media content request to identify the playlist with other content, corresponding to a query).
With respect to claim 38, Strobl in view of Costy in view of Shenfield teaches the method of claim 21, further comprising causing, by the processor and before a completion of the transmitting the interstitial message, a commencement of a transmission of a second media object to the user device ([0023], the playlist is transmitted with the advertisements, which is interpreted as commencing the transmission of the objects of the playlist and advertisements at once, therefore the commencing of the second object would occur prior to the completion of the transmitting of the advertisement).
Claims 39-40 correspond to claim 1, and are rejected accordingly.

Claims 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Strobl  et al. (U.S. 2018/0218395), hereinafter Strobl, in view of Costy et al. (U.S. 2010/0023393), hereinafter Costy, in view of Shenfield et al. (U.S. 2009/0049090), hereinafter Shenfield, in view of Altberg et al. (U.S. 2008/0255977), hereinafter Altberg.
With respect to claim 24, Strobl in view of Costy in view of Shenfield teaches the method of claim 21, however fails to teach further comprising retrieving, by the processor from a second memory, a social network information.  Altberg teaches directing advertisements based on friends referrals from data of a social network ([0287]).  It would have been obvious to one of ordinary skill in the at the time the invention was effectively filed to modify the system of Strobl in view of Costy in view of Shenfield which teaches selecting advertisements based on media with the teaching of Altberg of selecting advertisements based on data from a social network as the user may desire to see recommendations from friends as suggested by Altberg ([0284]).

With respect to claim 25, Strobl in view of Costy in view of Shenfield in view of Altberg teaches the method of claim 24, wherein the second memory is the first memory (Altberg, fig. 1, database 125 – see also [0231], database contains social network data).
With respect to claim 26, Strobl in view of Costy in view of Shenfield in view of Altberg teaches the method of claim 24, further comprising sending, from the processor to the second memory, a query for the social network information (Altberg, [0231], identify data in the social 
With respect to claim 27, Strobl in view of Costy in view of Shenfield in view of Altberg teaches the method of claim 26, wherein: the query includes a user identifier; and the social network information includes a list of members of a social network that corresponds to the user identifier (Altberg [0231], the social network member ID is used to determine friends).
With respect to claim 28, Strobl in view of Costy in view of Shenfield in view of Altberg teaches the method of claim 27, wherein: the query further includes an identifier of the first media object (Strobl, [0023], identifier of the media object); and the social network information further includes an indication of the members of the social network that have performed an act to express an opinion about the first media object (Altberg, [0237-0248], friends opinions about content).
With respect to claim 29, Strobl in view of Costy in view of Shenfield in view of Altberg teaches the method of claim 28, wherein the act comprises at least one of an act to cause an indication of a favorable opinion about the first media object (Altberg [0237-0238], opinion about the content), an act to cause a presentation of the first media object to skip, or an act to cause the presentation of the first media object to continue through to a completion of the first media object.

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Strobl et al. (U.S. 2018/0218395), hereinafter Strobl, in view of Costy et al. (U.S. 2010/0023393), hereinafter et al. (U.S. 2009/0049090), hereinafter Shenfield, in view of Sura et al. (U.S. 2015/0339728), hereinafter Sura.
With respect to claim 35, Strobl in view of Costy in view of Shenfield teaches the method of claim 21, however fails to teach wherein the generating the interstitial message is based on a geolocation information of the user device.  Sura teaches an ad server generating an ad based on information retrieved from a local database, such as geolocation of the user device ([0179]).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Strobl in view of Costy in view of Shenfield which teaches generating ads based on a user request for content with the teaching of Sura of supplementing the ad request with additional information retrieved from local storage such as GPS location of the user device in order to further tailor the ad of Strobl as suggested by Sura in the cited section.
With respect to claim 36, Strobl in view of Costy in view of Shenfield in view of Sura teaches the method of claim 35.  Strobl fails to teach further comprising receiving, by the processor from a second memory, the geolocation information of the user device.  Sura teaches an ad server generating an ad based on information retrieved from a local database, such as geolocation of the user device ([0179]).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Strobl in view of Costy in view of Shenfield which teaches generating ads based on a user request for content with the teaching of Sura of supplementing the ad request with additional information retrieved from local storage such as GPS location of the user device in order to further tailor the ad of Strobl as suggested by Sura in the cited section.

Claims 37 is rejected under 35 U.S.C. 103 as being unpatentable over Strobl et al. (U.S. 2018/0218395), hereinafter Strobl, in view of Costy et al. (U.S. 2010/0023393), hereinafter Costy, in view of Shenfield et al. (U.S. 2009/0049090), in view of Sura et al. (U.S. 2015/0339728), hereinafter Sura, in view of Joshi et al. (U.S. 2011/0218044), hereinafter Joshi.
With respect to claim 37, Strobl in view of Costy in view of Shenfield in view of Sura teaches the method of claim 35, however fails to explicitly teach further comprising: comparing, by the processor, the geolocation information of the user device and a location of a future live performance by an artist associated with the first media object; and determining, by the processor, that a difference between the geolocation information of the user device and the location of the future live performance is less than a threshold, wherein, in response to a determination that the difference is less than the threshold, the generating the interstitial message includes, in the interstitial message, an information about the future live performance.  Joshi teaches in [0064] that a user selects media content and based on the selections of a music by a certain artist, and based on the location of the user being close to the user’s residence, the system will select an advertisement about the future concert including the location of the concert.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Strobl in view of Costy in view of Shenfield in view of Sura of selecting targeted advertisements based on content identifiers with the teaching of Joshi of selecting advertisements of future concerts based on a user’s interest in a particular artist so as to target the advertisements to the user’s preferences of music as indicated in the playlist of Strobl in view of Sura as suggested by Joshi in the cited section.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA NGUYEN whose telephone number is (571)270-5660.  The examiner can normally be reached on Monday - Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA NGUYEN/Primary Examiner, Art Unit 2442